99 F.3d 1140
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Robert E. ILES, Sr., Defendant-Appellant.
No. 96-3029.
United States Court of Appeals, Sixth Circuit.
Aug. 16, 1996.

APPEAL DISMISSED.
Before:  WELLFORD, BOGGS, and NORRIS, Circuit Judges.

ORDER

1
This court entered an order on May 20, 1996, directing the appellant to show cause why his appeal should not be dismissed for lack of jurisdiction on the basis of a late notice of appeal.  Appellant has failed to respond.


2
It appears from the documents before the court that the final order was entered November 29, 1995.  The notice of appeal filed December 28, was filed 17 days late.  See Fed.R.App.P. 4(b) and 26(a).


3
The failure of appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.  Compliance with Fed.R.App.P. 4(b) is a mandatory and jurisdictional prerequisite which this court can neither waive nor extend.   United States v. Guardino, 972 F.2d 682, 685 (6th Cir.1992);   United States v. Wrice, 954 F.2d 406, 408 (6th Cir.)  (per curiam), cert. denied, 504 U.S. 945 (1992);   United States v. Hatfield, 815 F.2d 1068, 1073 (6th Cir.1987).  Fed.R.App.P. 26(b) specifically provides that this court cannot enlarge the time for filing a notice of appeal.


4
Accordingly, it is ORDERED that the appeal is dismissed without prejudice to any right of the appellant to seek an extension of time for his notice of appeal from the district court.